Name: 2008/825/EC: Commission Decision of 23 October 2008 amending Decision 2006/241/EC as regards the import of certain species of snails for human consumption from Madagascar (notified under document number C(2008) 6083) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  Africa;  consumption;  agricultural policy;  trade
 Date Published: 2008-10-31

 31.10.2008 EN Official Journal of the European Union L 290/23 COMMISSION DECISION of 23 October 2008 amending Decision 2006/241/EC as regards the import of certain species of snails for human consumption from Madagascar (notified under document number C(2008) 6083) (Text with EEA relevance) (2008/825/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2006/241/EC of 24 March 2006 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (2) prohibits imports of animal products, other than fishery products, originating from Madagascar. (2) A Community inspection was carried out in Madagascar in March 2007 in order to assess public health controls and the conditions for the production of fishery products in that third country. The results of that inspection and the follow-up information submitted by Madagascar show that the appropriate guarantees are provided by that country to also allow imports from it into the Community of certain species of snails for human consumption. (3) Decision 2006/241/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/241/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 This Decision shall apply to products of animal origin, excluding fishery products and snails, originating in Madagascar.; 2. the following Article 1a is inserted: Article 1a For the purposes of this Decision snails  means chilled, frozen, shelled, cooked, prepared or preserved terrestrial gastropods of the species Helix pomatia LinnÃ ©, Helix aspersa Muller, Helix lucorum and of the species of the family Achatinidae. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 88, 25.3.2006, p. 63.